DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.
 
Claim Status
Claims 1, 7-17, 19, 30-36, 38-40, 44-45, and 47 are pending.
Claims 2-6, 18, 20-29, 37, 41-43, and 46 are cancelled.
Claims 9, 14-17, 36, 38-40, and 44-45 are withdrawn as being directed to a non- elected invention, the election having been made on 8/17/2020. Claim 11 is further withdrawn as the elected first ligand of wyray does not bind to the epitope of SEQ ID NO: 2. Claims 12-13 are further withdrawn as claim 12 is not directed to the elected first ligand wyray.
Claims 1, 7-8, 10, 19, 30-35 and 47 have been examined.

Priority
This application has PRO 62/401,655 filed on 09/29/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/7/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Rejection
All rejections of record are withdrawn as the amendment of “a cyclic peptide” overcomes the rejection of record.

New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-8, 10, 19, 30-35 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons as follows.
(i)	The specification failed to disclosed a representative cyclic peptide linkage structure to support the entire genus of cyclic peptide as claimed.
The specification disclosed a cyclic peptide used for library screening comprises a particular linkage of triazole and lysine residue required to maintain the ligand binding structure shown as follows (Fig 2), Thus, the written description is insufficient to support the entire genus of any “cyclic peptide” without the cyclic linkage of triazole and lysine residue as claimed.

    PNG
    media_image1.png
    168
    640
    media_image1.png
    Greyscale

(ii)	The specification failed to establish a linkage of a cyclic ligand peptide structure and the function of binding to Indoleamine 2,3-dioxygenase 1 (IDO1). The specification disclosed the cyclic ligand peptide MUST comprise a triazole and lysine residue in addition to the binding domain peptide of X1-X5 shown above. However, the disclosure does not establish any cyclic peptide comprising the peptide domain X1-X5 capable of binding to IDO1 for the entire genus of a cyclic peptide as claimed. Claims 7-8, 10, and 34 are rejected as depending claim 1. claims 30-33 and 35 are rejected as depending on claim 19.
Furthermore, with respect to claim 19, the specification disclosed if the therapeutic agent is itself a protein, for which the encoding DNA sequence is known, the therapeutic protein and IDO1 binding polypeptide can be coexpressed from the same synthetic gene, created using recombinant DNA techniques (p37, last para), However, the specification failed to provide a method of linking two cyclic peptide comprising d-amino acids together by a gene expression or recombinant DNA method. Thus, claim 19 is further lack of sufficient written description.
With respect to claim 47, the product-by-process of claim 47 is examined as a product of  cyclic peptide with unspecified cyclic peptide structure. However, the specification does not have sufficient disclosure of the entire genus of “a cyclic peptide” as claimed for the same reasons described above.
For at least the reasons above, claims 1, 7-8, 10, 19, 30-35 and 47 are rejected under 35 U.S.C. 112(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-8, 10, 34-35, and 47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-12 and 18-19 of copending Application No. 16/879,611 (the ‘611 application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘611 application is obvious to this instant application.
Claim 1 of the ‘611 application disclosed a heterobiligand as follows 

    PNG
    media_image2.png
    325
    807
    media_image2.png
    Greyscale

Claims 9-12 of the ‘611 application disclosed a first ligand peptide sequence as the elected peptide species of wyray. 
To search for the scope of the peptide structure, the specification of the ‘611 application defined the peptides are epitope-targeted macrocyclic peptide ligands against IDO1; thus, claim 1 in view of 9-12 of the ‘611 application discloses a cyclic peptide of wyray having affinity for an epitope on 1DO1 and satisfies the instant claims 1, 8, 10, and 47.
Claim 8 of the ‘611 application disclosed the epitope comprises the amino acid sequence GFWEDPKEFAGGSAGQSSVFQ (SEQ ID NO:l), satisfying the instant claim 7.
Claim 18 of the ‘611 application disclosed heterobiligand further comprises a detectable moiety, satisfying the instant claim 34.
Claim 19 of the ‘611 application disclosed detectable moiety is selected from the group consisting of biotin, copper-DOT A, biotin-PEG3, aminooxyacetate, 19FB, 18FB, and FITC-PEG3, satisfying the instant claim 35.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
09-November-2022




/ARADHANA SASAN/Primary Examiner, Art Unit 1615